Citation Nr: 0601919	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-19 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1940 to November 1943. This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina. 
The veteran testified at a Travel Board hearing before the 
undersigned in November 2004; a transcript of the hearing is 
of record. During the hearing, the undersigned granted a 
motion to advance the case on the Board's docket (AOD) due to 
the veteran's advanced age.  In December 2004, the Board 
remanded the case to the RO for further development, 
including affording the veteran a VA orthopedic examination.  


FINDING OF FACT

The veteran's service connected residuals of A right knee 
injury are reasonably shown to be manifested by arthritis 
with painful motion and by slight instability; moderate 
instability, extension limited to 10 degrees, or flexion 
limited to 45 degrees are not shown.


CONCLUSION OF LAW

A combined 20 percent rating is warranted for the veteran's 
service connected right knee disability based on a 
formulation of 10 percent for arthritis with painful motion 
under Code 5003 and 10 percent for slight instability under 
Code 5257.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.25, 4.71, Diagnostic Codes 
(Codes) 5003, 5010, 5257, 5260, 5261 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A July 2001 letter 
(prior to the rating appealed) from the RO explained what the 
evidence needed to show to substantiate the claim.  It also 
explained that VA would make reasonable efforts to help him 
obtain evidence necessary to support his claim, including 
medical records, employment records or records from other 
federal agencies but that it was ultimately his 
responsibility to ensure that records were received by VA.  
In addition it requested that he submit any other evidence 
which showed that his disability had gotten worse since the 
last time his claim was reviewed, which was essentially 
equivalent to requesting that he submit any evidence in his 
possession that was pertinent.  A subsequent December 2004 
letter clarified that VA was responsible for obtaining 
relevant records from any federal agency, and that VA would 
make reasonable efforts to obtain records not held by a 
federal agency, but that it was the veteran's responsibility 
to make sure that VA received all requested records not in 
the possession of a federal department or agency.  This 
letter also specifically advised the veteran to submit any 
evidence in his possession pertaining to his claim.  The 
January 2002 rating decision, a June 2003 statement of the 
case (SOC) and supplemental SOCs from December 2003 and July 
2005 provided the text of applicable regulations and 
explained what the evidence showed and why the claim was 
denied.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and supplemental SOCs and to 
supplement the record after notice was given.  He is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  The veteran was afforded VA 
examinations in November 2001, May 2003, and November 2005.  
He has not identified any additional evidence pertinent to 
this claim.  VA's assistance obligations are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

II.  Factual Background

Service connection for right knee injury residuals with 
fracture of the right patella with minimal traumatic 
arthritis was granted in April 1948 and a 10 percent rating 
was assigned effective December 1947.  In May 2001, the 
veteran sought an increased rating.  

On VA examination in November 2001, the diagnosis was 
residual right knee fracture and history of traumatic 
arthritis with X-ray evidence of degenerative joint disease.  
The veteran reported progressively severe pain in his right 
knee since his injury in service, with more recent problems 
with the knee giving way, causing him to fall, and requiring 
the use of a cane.  The pain was of a constant daily nature, 
without specific flare-ups, and was aggravated by any weight 
bearing.  He had been unable to work in his job as a truck 
mechanic since 1985 because of his knee.  He was also unable 
to adequately do yard work and odd jobs around the house.  
The pain in the knee joint radiated down to the calf and up 
to the right hip.  He had been told that he needed a total 
knee replacement.  Physical examination showed that the 
veteran ambulated painfully with a marked limp, using a cane 
in his right hand.  Knee joint examination revealed a semi-
lunar well-healed incision running all around the lateral and 
inferior portions of the patella where mild swelling but no 
specific tenderness was present.  The examiner could not 
palpate any specific abnormality but the anterior drawer sign 
was positive and there was marked crepitus on passive 
flexion, which was limited to 130 degrees where pain on 
motion occurred.  Extension was normal at 0 degrees without 
pain.

A November 2001 right knee X-ray showed postoperative changes 
and degenerative joint disease without acute abnormality.  

A February 2002 private examination showed a quite 
symptomatic right knee with the veteran having difficulty 
with stair climbing, getting up from a chair, stooping and 
squatting.  Physical examination showed that the veteran 
walked with a non-antalgic gait and had good overall 
alignment of the right knee.  There was crepitus with range 
of motion in the patellofemoral joint and good preservation 
of the articular cartilage in the medial lateral compartments 
consistent with posttraumatic arthritis, primarily in the 
patellofemoral joint.  The examiner estimated the veteran's 
permanent partial disability to the right lower extremity at 
25 percent of the right lower extremity, based on the North 
Carolina Industrial Commission Guidelines.  

A March 2003 VA physical therapy progress note shows that the 
veteran had no ligament laxity or effusion and had quadriceps 
strength of 4/5 on the right and 5/5 on the left.    The 
assessment was right knee pain secondary to degenerative 
joint disease with weight bearing and occasionally at night.  

On May 2003 VA examination, the diagnosis was posttraumatic 
degenerative joint disease of the right knee status post 
fracture of the right patella, status post open reduction 
internal fixation with residuals.  The veteran reported pain 
and some weakness and stiffness in the right knee.  He 
thought that the knee stayed swollen most of the time.  It 
did not get hot or red, but he experienced some giving way 
and it locked up fairly frequently.  He used a cane in his 
right hand, indicating that he was unable to use it in his 
left hand.  He did not report any episodes of dislocation or 
recurrent subluxation.  He had retired early at the age of 62 
due to knee pain, and was able to walk about one block or the 
equivalent before he had to sit down because of knee pain.  
He wore a DonJoy brace, which he received a couple of months 
prior, and indicated that the brace had helped him a great 
deal as he had less trouble with his knee giving way after he 
started wearing the brace.  On physical examination, the knee 
did not appear swollen.  There was no obvious swelling. There 
was slight tenderness over the joint space on the medial 
aspect of the right knee.  The alignment of the patella was 
normal and the veteran could extend the knee to 0 degrees and 
flex it to 110 degrees.  There was no abnormality to varus or 
valgus stress and no drawer sign or McMurray sign could be 
elicited.  There was crepitus at the terminal 10 degrees of 
flexion, and also some crepitus as he started from the fully 
flexed position to extension.  No subluxation was noted.  The 
veteran appeared to be able to move the knee without 
significant pain.  He walked with a limp using his cane in 
the right hand, trying to protect the right leg.  

On his June 2003 Form 9, the veteran indicated that his knee 
had gotten worse and that VA had given him a knee brace to 
help him walk without falling.  

At his November 2004 Board hearing, the veteran testified 
that he was issued a knee brace to keep him from falling.  He 
also had difficulty getting out of a chair or up off the 
floor, he could not push up on his right leg and he had 
problems with fatigue and weakness in the knee.     

An August 2004 physical therapy progress note indicated that 
the veteran was measured for a custom Donjoy OA defiance knee 
brace with combined stability and medial unloading.  It was 
explained to the veteran that this brace would provide the 
veteran with more rigid medial and lateral support.  

A December 2004 VA progress note noted a misaligned right 
knee that was mildly tender without swelling or warmth.  
Range of motion was ok and drawer, Lachman and McMurray tests 
were all negative.

On VA examination in November 2005, the diagnosis was 
posttraumatic degenerative joint disease of the right knee 
with residuals.  The veteran complained of constant pain, 
along with swelling.  He had a feeling of instability in the 
past but since he had started wearing a brace all the time, 
the brace prevented the knee from giving way.  The last time 
the knee had given way was eight months prior.  He felt the 
right leg was slightly weaker than the left.  He experienced 
no locking up of the knee, and reported no significant flare-
ups.  He just got an increase in pain requiring him to stop 
and rest a little bit if he walked more than two blocks.  He 
used a cane in his left hand.  He reported no episodes of 
dislocation or subluxation.  He had been retired since 1985, 
and was able to do the chores around his house.  He did not 
do anything that required a lot of walking because of the 
problems with the knee and his other medical problems.  
However, he was able to do the chores around the house, 
cooking, cleaning, washing up etc. without any significant 
problems.  Physical examination showed the veteran wearing 
his brace and using his cane in the left hand.  He walked 
with an antalgic gait.  No obvious swelling was noted.  He 
could extend the knee to 0 degrees easily and could flex the 
knee to 130 degrees easily with no pain or significant 
problem.  There was no abnormality to varus or valgus stress.  
There was very slight tenderness to direct palpation over the 
medial collateral ligament only.  There was minimal crepitus 
through the range of motion most pronounced at the final 10 
degrees of flexion and the initial 10 degrees of extension.  
Strength in the right quadriceps when compared to the left 
was about 4 out of 5.  Otherwise strength was within normal 
limits.  

III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable or (under Diagnostic Code 5003 or 5010), when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The veteran's service connected right knee disability is 
manifested by limitation of flexion at 130 degrees and full 
extension (to 0 degrees).  Under Code 5260 (for limitation of 
flexion), a 10 percent rating requires limitation to 45 
degrees.  Under Code 5261 (for limitation of extension) a 10 
percent rating requires limitation to 10 degrees.  As the 
criteria for a 10 percent rating for either limitation of 
flexion or for limitation of extension are neither met nor 
approximated, a compensable rating under either of these 
codes (or under each) is not warranted.  However, as the 
disability is manifested by X-ray confirmed arthritis with 
painful motion, it warrants the maximum 10 percent rating on 
that basis under Code 5003.  See 38 C.F.R. § 4.71a.  

Since governing VA General Counsel opinions allow for 
separate ratings for compensable limitation of motion of the 
knee and for recurrent subluxation or lateral instability, it 
also necessary to consider whether the knee warrants a 
separate rating under Code 5257.  Code 5257 provides a 10 
percent rating for slight recurrent subluxation or lateral 
instability, a 20 percent rating for moderate subluxation or 
lateral instability, and a 30 percent rating for severe 
subluxation or lateral instability.  The veteran has not 
reported any episodes of subluxation, and there is no 
objective evidence of such.  However, he has consistently 
reported problems with his knee giving way.  Notably, on 
November 2001 VA examination a positive anterior drawer sign.  
VA has provided the veteran a knee brace (which he wears 
constantly) specifically to address his complaints of such 
symptoms.  Prosthetic devices for instability provided by VA 
are a pretty good indication that VA treatment providers 
accept that such symptoms exist.  While the November 2005 VA 
examiner to did not report a finding of instability, he also 
did not comment on the purpose of the veteran's knee brace 
(and appeared to accept the veteran's explanation for its 
use, i.e. to protect the knee from giving way).  
Consequently, the Board finds that the record reasonably 
supports a finding of slight instability in the veteran's 
right knee.  Moderate instability of the right knee has not 
never bee clinically noted (and a finding of such would be 
clearly inconsistent with the November 2005 VA examiner's 
report).  Consequently, the record supports the award of a 10 
percent, but no higher rating for the veteran's right knee 
under Code 5257 for instability.  

Combining the 10 percent rating for arthritis with painful 
motion under Code 5003 with the 10 percent rating for 
instability under Code 5257 results in an increased combined 
20 percent rating for the veteran's service connected right 
knee disability.    See 38 C.F.R. § 4.25.



ORDER

A 20 percent combined rating is granted for the veteran's 
service connected right knee disability, subject to the 
regulations governing payment of monetary awards.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


